Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 1 of 19 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
THYESSIA BROWN,                                                      No.: 1:20-cv-5742
                                    Plaintiff,
                                                                     COMPLAINT AND       DEMAND
                                                                     FOR JURY TRIAL
                  -against-

THE WAVECREST MANAGEMENT TEAM LTD.,
OCEAN BAY PAYROLL SERVICES LLC, and
WAVECREST MANAGEMENT GROUP,

                                    Defendants.
-------------------------------------------------------------------X

        Plaintiff, THYESSIA BROWN, by and through her attorneys, MARK DAVID SHIRIAN,

P.C., complaining of the Defendants The Wavecrest Management Team Ltd., Ocean Bay Payroll

Services LLC and Wavecrest Management Group, (collectively, “Defendants”), respectfully

alleges as follows:

        1.       This firm, MARK DAVID SHIRIAN P.C., represents Plaintiff THYESSIA

BROWN (hereinafter “Plaintiff”) in connection with her claims against her former employer,

Defendants The Wavecrest Management Team Ltd., Ocean Bay Payroll Services LLC,

(hereinafter “Ocean Bay”) and Wavecrest Management Group (hereinafter “Wavecrest”)

(collectively “Defendants”), to correct unlawful employment practices on the basis of race and

national origin discrimination, and to provide relief to Plaintiff who was adversely affected by

such practices pursuant to Title VII of the Civil Rights Act of 1964, as amended, and the New

York State Human Rights Law, New York Executive Law 290 et seq., (“NYSHRL”), and New

York City Human Rights Law (“NYCHRL”).


        2.       This action is also brought against the Defendants under the NYCHRL and

NYSHRL for disability discrimination.
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 2 of 19 PageID #: 2




                                    JURISDICTION AND VENUE

        3.      This court has original federal question jurisdiction under 28 U.S.C. 1331 and 1343

because this case is brought for racial discrimination, hostile work environment, and wrongful

termination, under Title VII of the Civil Rights Act and other unlawful conduct.


        4.      This Court has supplemental jurisdiction over Plaintiff’s New York State Human

Rights Law (“NYSHRL”), New York Executive Law 290 et seq. and N.Y. Exec. L 296 et seq.,

and New York City Human Rights Law (“NYCHRL”) claims as they are so related to the claims

in this action within the Court’s original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.


        5.      Venue properly lies in the Eastern District of New York pursuant to 28 U.S.C.

1391(b), because the defendants are doing business in this District and Plaintiff resides in this

District.


                                   PROCEDURAL BACKGROUND


        6.      On or about December 20, 2019, Plaintiff Brown filed a complaint against

defendants The Wavecrest Management Team Ltd., Ocean Bay and Wavecrest with the Equal

Opportunity Commission (“EEOC”) and assigned EEOC Charge No. 520-2020-01612.


        7.      On or about August 31, 2020, the EEOC issued a “Notice of Right to Sue” to

Plaintiff Brown advising her of her right to file an action against defendants within 90 days of her

receipt of the notice.


        8.      This lawsuit has been timely filed within 90 days of Plaintiff’s receipt of the

EEOC’s Notice of Right to Sue.



                                                 2
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 3 of 19 PageID #: 3




        9.      Any and all other prerequisites to the filing of this suit have been met.


                                                 PARTIES


        10.     Ms. Thyessia Brown is a 48 year-old African-American non-Hispanic female. Ms.

Brown resides in Far Rockaway, New York.


        11.     At all relevant times, Plaintiff Brown met the definitions of an “employee” under

all applicable statutes.


        12.     The Wavecrest Management Team Ltd., along with Wavecrest Management Group

and Ocean Bay Payroll Services LLC, is a full service management company which began

operations in 1979 when they took over the management of Wavecrest Gardens, a 1,650 unit, 38

building development located in Far Rockaway, County of Queens, State of New York.


        13.     The Wavecrest Management Team Ltd., along with Wavecrest Management Group

and Ocean Bay Payroll Services LLC, (collectively “Wavecrest”) were employers of Ms. Brown

at all relevant times to this action.


        14.     At all relevant times, OCEAN BAY has met the definition of an “employer” under

all applicable statutes.


        15.     Wavecrest was an employer of Ms. BROWN at all relevant times to this action.


        16.     At all relevant times, OCEAN BAY has met the definition of an “employer” under

all applicable statutes.


        17.     At all relevant times, OCEAN BAY and Wavecrest has met the definition of a “joint

employer” under all applicable statutes with respect to Plaintiff.



                                                  3
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 4 of 19 PageID #: 4




                                                 FACTS


       18.     In or around November or December 2016, Wavecrest hired Ms. Brown as a porter.


       19.     Ms. Brown’s responsibilities included cleaning, mitigating tripping hazards, and

protection.


       20.     Upon information and belief, Wavecrest paid Ms. Brown. Ms. Brown wore a

Wavecrest uniform.


       21.     At all times relevant to this action, Ms. Brown was provided with a Wavecrest

uniform while she was employed, and exclusively utilized Wavecrest equipment. Wavecrest also

maintained records of hours and directly supervised Ms. Brown on a daily basis.


       22.     Ms. Brown was supervised by Carlos Rosado, a Hispanic male employed by

Wavecrest.


       23.     In or around November 2017, Ms. Brown sustained a workplace injury when she

was in the process of placing furniture in a compactor machine.


       24.     As a result of this incident, Ms. Brown sustained a rotator cuff injury to her right

shoulder, a disability under all applicable statutes.


       25.     As a result of her shoulder injury, Ms. Brown had difficulty moving or lifting heavy

objects.


       26.     As a result of this workplace injury, Ms. Brown was out of work intermittently from

November 2017 through December 2018. Ms. Brown underwent surgery in or around August 2018

for her right shoulder.



                                                  4
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 5 of 19 PageID #: 5




       27.     When Ms. Brown returned to work at Wavecrest in or around December 2018,

Wavecrest required a note from Ms. Brown’s doctor stating that she had no restrictions to return

to work.


       28.     Ms. Brown provided Indira Ramirez, a Hispanic female and Assistant General

Manager employed at Wavecrest with her doctor’s note. However, shortly after Ms. Brown

returned to work, she experienced pain with her shoulder which was exacerbated by the size of her

uniform.


       29.     Ms. Brown then asked Indira Ramirez for an accommodation because of her

shoulder disability. Indira Ramirez offered Ms. Brown a desk job in a different building but Ms.

Brown declined.


       30.     Ms. Brown then asked for an accommodation because of her disability for

assistance for moving furniture. Ms. Brown asked the head porter for assistance with moving

furniture but her request was denied.


       31. Notwithstanding her disability, Plaintiff was fully qualified to work at Wavecrest, with

or without reasonable accommodation.


       32.     Ms. Brown was also obligated to participate in weekly meetings. The meetings

were broken up in two parts, one for Spanish speaking employees and one meeting with all of the

employees.


       33.     Ms. Brown was encouraged to make complaints and comments during these weekly

meetings.




                                                5
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 6 of 19 PageID #: 6




       34.     However, during a meeting in or around May 1, 2019, Ms. Brown asked if there

could be a separate station on the transmitter for the Spanish speaking workers, as the Spanish

speaking workers would communicate in Spanish, making it difficult for Ms. Brown to understand.


       35.     As a result of Ms. Brown’s aforementioned comment and complaint, on or about

May 2, 2019, Defendants suspended Plaintiff pending a review, accusing her of making

discriminatory statements against the Spanish speaking staff / language.


       36.     On or about May 6, 2019, Defendants terminated Plaintiff from her employment on

or about May 6, 2019.


       37.     In the course of performing the duties of her position, Defendants discriminated

against Ms. Brown in violation of Title VII, NYSHRL, and NYCHRL, by creating, fostering,

condoning, accepting, ratifying and/or otherwise failing to prevent discrimination against Ms.

Brown because of her race and national origin. The acts of discrimination forming the basis of this

complaint began in 2017, and continued throughout May 2019.


       38.     Ms. Brown believes she was wrongfully terminated given that she had an

outstanding performance record in his role as a porter at Wavecrest. As such, Ms. Brown believes

that Wavecrest engaged in discriminatory conduct by disparately treating her because she is non-

Hispanic and ultimately terminating her employment based on her race and national origin.


       39. Plaintiff also believes that she was not provided a reasonable accommodation under the

City and State law, which led to serious physical damage, mental damage and trauma, including

but not limited to emotional distress, mental pain, damage to her self-esteem.


       40. Plaintiff consistently excelled in her work with Defendants.



                                                6
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 7 of 19 PageID #: 7




                    FIRST CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                   DISCRIMINATION BASED ON RACE / NATIONAL ORIGIN
                             IN VIOLATION OF TITLE VII OF
                       THE CIVIL RIGHTS ACT OF 1964, AS AMENDED
                                     42 U.S.C. 2000e-5
                              (Brought against All Defendants)

        41. Plaintiff repeats and incorporates by reference the allegations stated above as if they

were set forth in full herein.


        42. Since at least 2017, Defendants have engaged in unlawful employment policies and

practices that adversely impact non-Hispanic employees in violation of Title VII, NYSHRL, and

NYCHRL.


        43. Defendants’ unlawful policies and practices include but are not limited to the

following:


           •   Defendants have preferred Spanish speakers in hiring for positions;

           •   Defendants’ preference for Spanish speakers in hiring for positions was done with

               its full knowledge that this practice has perpetuated a workforce that discriminates

               against non-Hispanic and Spanish-speaking employees, including Plaintiff;

           •   Defendants’ Spanish-speaking preference is not job-related and consistent with

               business necessity.


        44. The effect of the practices complained of in the paragraphs above has been to deprive

non-Hispanics, including Plaintiff, of equal employment opportunities and otherwise adversely

affect her status as an employee because of her race and/or national origin.


        45. The unlawful employment acts, omissions and practices complained of in the

paragraphs above have been and are intentional.



                                                 7
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 8 of 19 PageID #: 8




       46. The unlawful employment practices complained of in the paragraphs above have been

and are done with malice or with reckless indifference to the federally protected rights of non-

Hispanic employees, including Plaintiff.


       47. Plaintiff alleges that Defendants through its agents engaged in a pattern and practice of

racial and/or national origin discrimination against her with respect to the terms, conditions and

privileges of her employment in violation of Title VII.


       46.     Since at least May, 2019, Defendants have engaged in unlawful employment

practices in violation of Section 703(a) of Title VII, 42 U.S.C. § 2000e-5(a).


       47.     Since at least May, 2019, Defendants have unlawfully treated employees of non-

Hispanic backgrounds less favorably than their Hispanic counterparts.


       48.     Since May, 2019, Defendants have unlawfully terminated Brown, because of her

race and/or her national origin, and/or non-Hispanic ancestry.


       49.     The effect of the practices complained of in the foregoing paragraphs has been to

deprive Plaintiff Brown of equal employment opportunities and otherwise adversely affect her

status as an employee, because of her race, and/or her national origin, non-Hispanic.


       50.     The unlawful employment practices complained of in the foregoing paragraphs

were intentional.


       51.     The unlawful employment practices complained of in the foregoing paragraphs

were done with malice or with reckless indifference to the federally protected rights of Plaintiff

Brown, as a non-Hispanic employee.




                                                 8
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 9 of 19 PageID #: 9




       52.     As part of its pattern and practice of employment discrimination, Defendants

through its agents subjected Plaintiff to racial and national origin discrimination and failed to take

corrective action.


       53.     Defendants knew or should have known about the racial and national origin

discrimination in the workplace.


       54.     Defendants failed and refused to take appropriate action to end the racial and

national origin discrimination to which Plaintiff was subjected to, which was clearly a

demonstration of bad faith.


       55.     That as a result of the discriminatory acts of Defendants through its agents, Plaintiff

suffered monetary damages and emotional distress.


       56.     Defendants’ discrimination against Plaintiff Brown was committed with reckless

and callous disregard of her Title VII right to a workplace free from discrimination based on race

and national origin.


       57.     As a result of Defendants’ unlawful conduct, Plaintiff Brown is entitled to

compensatory damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

costs, and such other legal and equitable relief as this Court deems just and proper.


                  SECOND CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                  DISCRIMINATION BASED ON RACE / NATIONAL ORIGIN
                IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                             (Brought against All Defendants)

       58.     Plaintiff repeats and realleges by reference each and every allegation contained in

the above stated paragraphs, and incorporates the same herein as though fully set forth.




                                                  9
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 10 of 19 PageID #: 10




        59.       Since at least 2017, Defendants have engaged in unlawful employment policies and

 practices that adversely impact non-Hispanic employees in violation of NYSHRL.


        60.       Defendants’ unlawful policies and practices include but are not limited to the

 following:


              •   Defendants have preferred Spanish speakers in hiring for positions;

              •   Defendants’ preference for Spanish speakers in hiring for positions was done with

                  its full knowledge that this practice has perpetuated a workforce that discriminates

                  against non-Hispanic and Spanish-speaking employees, including Plaintiff;

              •   Defendants’ Spanish-speaking preference is not job-related and consistent with

                  business necessity.


        61.       The effect of the practices complained of in the paragraphs above has been to

 deprive non-Hispanics, including Plaintiff, of equal employment opportunities and otherwise

 adversely affect her status as an employee because of her race and/or national origin.


        62.       The unlawful employment acts, omissions and practices complained of in the

 paragraphs above have been and are intentional.


        63.       The unlawful employment practices complained of in the paragraphs above have

 been and are done with malice or with reckless indifference to the federally protected rights of

 non-Hispanic employees, including Plaintiff.


        64.       Defendants discriminated against Plaintiff in violation of the New York State

 Human Rights Law by denying her equal terms and conditions of employment, including but not

 limited, taking advantage of Plaintiff, because of her race and national origin.



                                                   10
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 11 of 19 PageID #: 11




        65.     Plaintiff alleges that Defendants through its agents engaged in a pattern and practice

 of racial and/or national origin discrimination against her with respect to the terms, conditions and

 privileges of her employment in violation of the New York State Human Rights Law.


        66.     Since at least May, 2019, Defendants have engaged in unlawful employment

 practices in violation of the New York State Human Rights Law.


        67.     Since at least May, 2019, Defendants have unlawfully treated employees of non-

 Hispanic backgrounds less favorably than their Hispanic counterparts.


        68.     Since May, 2019, Defendants have unlawfully terminated Brown, because of her

 race and/or her national origin, and/or non-Hispanic ancestry.


        69.     The effect of the practices complained of in the foregoing paragraphs has been to

 deprive Plaintiff Brown of equal employment opportunities and otherwise adversely affect her

 status as an employee, because of her race, and/or her national origin, non-Hispanic.


        70.     The unlawful employment practices complained of in the foregoing paragraphs

 were intentional.


        71.     The unlawful employment practices complained of in the foregoing paragraphs

 were done with malice or with reckless indifference to the federally protected rights of Plaintiff

 Brown, as a non-Hispanic employee.


        72.     As part of its pattern and practice of employment discrimination, Defendants

 through its agents subjected Plaintiff to racial and national origin discrimination and failed to take

 corrective action.




                                                  11
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 12 of 19 PageID #: 12




        73.     Defendants knew or should have known about the racial and national origin

 discrimination in the workplace.


        74.     Defendants failed and refused to take appropriate action to end the racial

 discrimination to which Plaintiff was subjected to, which was clearly a demonstration of bad faith.


        75.     That as a result of the discriminatory acts of Defendants through its agents, Plaintiff

 suffered monetary damages and emotional distress.


        76.     Defendants’ discrimination against Plaintiff Brown was committed with reckless

 and callous disregard of her the New York State Human Rights Law right to a workplace free from

 discrimination based on race and national origin


        77.     As a result of Defendants’ unlawful conduct, Plaintiff Brown is entitled to

 compensatory damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

 costs, and such other legal and equitable relief as this Court deems just and proper.


        78.     As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York State Human Rights Law, Plaintiff has suffered and

 continues to suffer monetary and/or economic damages, but not limited to, loss of past and future

 income, compensation and benefits.


        79.     As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York State Human Rights Law, Plaintiff has suffered and

 continues to suffer mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

 emotional pain and suffering.



                                                  12
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 13 of 19 PageID #: 13




                        THIRD CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                    DISCRIMINATION BASED ON RACE / NATIONAL ORIGIN
                    IN VIOLATION OF NEW YORK CITY ADMIN. COD. §8-107
                                (Brought against All Defendants)

         80.     Plaintiff repeats and incorporates by reference the allegations stated above as if they

 were set forth in full herein.


         81.     Plaintiff alleges that the foregoing actions by Defendants violated the New York

 City Administrative Code § 8-107, in that Defendants discriminated against Plaintiff on the basis

 of race and national origin by terminating her employment.


         82.     Since at least 2017, Defendants have engaged in unlawful employment policies and

 practices that adversely impact non-Hispanic employees in violation of Title VII, NYSHRL, and

 NYCHRL.


         83.     Defendants’ unlawful policies and practices include but are not limited to the

 following:


            •   Defendants have preferred Spanish speakers in hiring for positions;

            •   Defendants’ preference for Spanish speakers in hiring for positions was done with

                its full knowledge that this practice has perpetuated a workforce that discriminates

                against non-Hispanic and Spanish-speaking employees, including Plaintiff;

            •   Defendants’ Spanish-speaking preference is not job-related and consistent with

                business necessity.


         84.     The effect of the practices complained of in the paragraphs above has been to

 deprive non-Hispanics, including Plaintiff, of equal employment opportunities and otherwise

 adversely affect her status as an employee because of her race and/or national origin.



                                                   13
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 14 of 19 PageID #: 14




        85.     The unlawful employment acts, omissions and practices complained of in the

 paragraphs above have been and are intentional.


        86.     The unlawful employment practices complained of in the paragraphs above have

 been and are done with malice or with reckless indifference to the federally protected rights of

 non-Hispanic employees, including Plaintiff.


        87.     Defendants discriminated against Plaintiff in violation of the New York City

 Human Rights Law by denying her equal terms and conditions of employment, including but not

 limited, taking advantage of Plaintiff, because of her race and national origin.


        88.     Plaintiff alleges that Defendants through its agents engaged in a pattern and practice

 of racial and/or national origin discrimination against her with respect to the terms, conditions and

 privileges of her employment in violation of the New York City Human Rights Law.


        89.     Since at least May, 2019, Defendants have engaged in unlawful employment

 practices in violation of the New York City Human Rights Law.


        90.     Since at least May, 2019, Defendants have unlawfully treated employees of non-

 Hispanic backgrounds less favorably than their Hispanic counterparts.


        91.     Since May, 2019, Defendants unlawfully terminated Brown, because of her race

 and/or her national origin, and/or non-Hispanic ancestry.


        92.     The effect of the practices complained of in the foregoing paragraphs has been to

 deprive Plaintiff Brown of equal employment opportunities and otherwise adversely affect her

 status as an employee, because of her race, and/or her national origin, non-Hispanic.




                                                  14
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 15 of 19 PageID #: 15




        93.     The unlawful employment practices complained of in the foregoing paragraphs

 were intentional.


        94.     The unlawful employment practices complained of in the foregoing paragraphs

 were done with malice or with reckless indifference to the federally protected rights of Plaintiff

 Brown, as a non-Hispanic employee.


        95.     As part of its pattern and practice of employment discrimination, Defendants

 through its agents subjected Plaintiff to racial and national origin discrimination and failed to take

 corrective action.


        96.     Defendants knew or should have known about the racial and national origin

 discrimination in the workplace.


        97.     Defendants failed and refused to take appropriate action to end the racial

 discrimination to which Plaintiff was subjected to, which was clearly a demonstration of bad faith.


        98.     That as a result of the discriminatory acts of Defendants through its agents, Plaintiff

 suffered monetary damages and emotional distress.


        99.     Defendants’ discrimination against Plaintiff Brown was committed with reckless

 and callous disregard of her the New York City Human Rights Law right to a workplace free from

 discrimination based on race and national origin


        100.    As a result of Defendants’ unlawful conduct, Plaintiff Brown is entitled to

 compensatory damages, punitive damages, pre- and post-judgment interest, attorneys’ fees and

 costs, and such other legal and equitable relief as this Court deems just and proper.




                                                  15
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 16 of 19 PageID #: 16




        101.    As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York City Human Rights Law, Plaintiff has suffered and continues

 to suffer monetary and/or economic damages, but not limited to, loss of past and future income,

 compensation and benefits.


        102.    As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York State Human Rights Law, Plaintiff has suffered and

 continues to suffer mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

 emotional pain and suffering.


        103.    Defendants unlawful and discriminatory actions constitute willful violations of the

 NYCHRL for which Plaintiff is entitled to an award of punitive damages.


                     FOURTH CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                             DISABILITY DISCRIMINATION
                 IN VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW
                              (Brought against All Defendants)


        104.    Plaintiff repeats and realleges by reference each and every allegation contained in

 the above stated paragraphs, and incorporates the same herein as though fully set forth.


        105.    Defendants discriminated against Plaintiff in violation of the New York State

 Human Rights Law by denying her equal terms and conditions of employment, including but not

 limited, failing to engage in a good faith cooperative dialogue, and failing to provide Plaintiff with

 a reasonable accommodation for her disability because Defendants regarded her as disabled, and/or

 because of Plaintiff’s record of disability.




                                                  16
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 17 of 19 PageID #: 17




         106.    As a direct and proximate result of Defendants unlawful and discriminatory conduct

 in violation of the New York State Human Rights Law, Plaintiff has suffered and continues to

 suffer monetary and/or economic damages, but not limited to, loss of past and future income,

 compensation and benefits.


         107.    As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York State Human Rights Law, Plaintiff has suffered and

 continues to suffer mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self- confidence, and

 emotional pain and suffering.


                         FIFTH CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                         DISABILITY DISCRIMINATION IN VIOLATION OF
                                NEW YORK CITY ADMIN. COD. §8-107
                                  (Brought against All Defendants)


         108.    Plaintiff repeats and incorporates by reference the allegations stated above as if they

 were set forth in full herein.


         109.    Defendants discriminated against Plaintiff in violation of the New York City

 Administrative Code § 8-107 by denying her equal terms and conditions of employment, including

 but not limited, failing to engage in a good faith cooperative dialogue, and failing to provide

 Plaintiff with a reasonable accommodation for her disability because Defendants regarded her as

 disabled, and/or because of Plaintiff’s record of disability.


         110.    As a direct and proximate result of Defendants unlawful and discriminatory conduct

 in violation of the New York State Human Rights Law, Plaintiff has suffered and continues to




                                                   17
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 18 of 19 PageID #: 18




 suffer monetary and/or economic damages, but not limited to, loss of past and future income,

 compensation and benefits.


        111.    As a direct and proximate result of Defendants’ unlawful and discriminatory

 conduct in violation of the New York State Human Rights Law, Plaintiff has suffered and

 continues to suffer mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self- confidence, and

 emotional pain and suffering.


                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays and respectfully requests that the Court enter judgment in

 her favor and against Defendants, containing the following:

    a. A declaratory judgment that the actions, conduct and practices of Defendants complained

        of herein violate the laws of the United States, and the City and State of New York.

    b. Order Defendants to institute and carry out policies, practices, and programs which

        eradicate the effects of its past and present unlawful employment practices;

    c. Order Defendants to make whole Plaintiff THYESSIA BROWN, by providing

        appropriate back pay with prejudgment interest, in amounts to be determined at trial, lost

        bonuses, and other affirmative relief necessary to eradicate the effects of its unlawful

        employment practices;

    d. Order Defendants to make whole Plaintiff THYESSIA BROWN, by providing

        compensation for past and future pecuniary losses resulting from the unlawful

        employment practices described above, in amounts to be determined at trial;

    e. Order Defendants to make whole Plaintiff THYESSIA BROWN, by providing

        compensation for non-pecuniary losses, including emotional pain, suffering, mental


                                                 18
Case 1:20-cv-05742-AMD-RML Document 1 Filed 11/25/20 Page 19 of 19 PageID #: 19




       anguish, embarrassment, and isolation, resulting from the unlawful employment practices

       described above, in amounts to be determined at trial;

    f. Order Defendants to pay Plaintiff THYESSIA BROWN, punitive damages for its

       malicious and reckless conduct described above;

    g. Attorney fees and costs; and

    h. Grant such further relief as the Court deems necessary and proper in the public interest.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

 Dated: November 25, 2020
        New York, New York
                                                     Respectfully submitted,


                                                     MARK DAVID SHIRIAN P.C.


                                                     By: _____________________
                                                            Mark D. Shirian, Esq.
                                                     228 East 45th Street - Suite 1700-B
                                                     New York, NY 10017
                                                     Telephone: (212) 931-6530
                                                     Facsimile: (212) 898-0163
                                                     Email: mshirian@shirianpc.com
                                                     COUNSEL FOR PLAINTIFF




                                                19
